Case 1:19-cv-00767-RLY-DLP Document 1 Filed 02/21/19 Page 1 of 5 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA

                               INDIANAPOLIS DIVISION

                                 CASE NO.: 1:19-CV-767


MELINDA MCKEE,

             Plaintiff,
vs.

PLANET FITNESS INDIANAPOLIS LLC,

            Defendant
_______________________________________/

                                       COMPLAINT
                                   [Jury Trial Demanded]

      Plaintiff, MELINDA MCKEE, for her Complaint against Defendant, PLANET FITNESS

INDIANAPOLIS LLC, states and alleges the following:

                                         SUMMARY

       1.      PLANET FITNESS INDIANAPOLIS LLC, (hereinafter “Defendant” or

“PLANET FITNESS”) required and/or permitted MELINDA MCKEE (hereinafter “Plaintiff”)

to work in excess of forty hours per week but refused to compensate Plaintiff her proper

overtime compensation for all hours worked.

       2.      Defendant’s conduct is in violation of the Fair Labor Standards Act (FLSA),

which requires employers to compensate non-exempt employees for their overtime work. See,

29 U.S.C. § 207(a).

       3.      Plaintiff is a FLSA non-exempt worker(s) who has been denied overtime pay

required by law, for which he now seeks recovery.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action under 29
Case 1:19-cv-00767-RLY-DLP Document 1 Filed 02/21/19 Page 2 of 5 PageID #: 2




U.S.C. § 201, Et. Seq. and 28 U.S.C. § 1331.

        5.       Venue is proper in this judicial district because Defendant engages in business

here and a substantial part of the events giving rise to Plaintiff’s claims occurred here.

                                          THE PARTIES

        6.       Defendant PLANET FITNESS is a domestic limited liability company with its

principle place of business in Indianapolis, IN.

        7.       Plaintiff MELINDA MCKEE is a resident of Lafayette, Indiana.

                                            COVERAGE

        8.       Defendant is an enterprise that engages in commerce or in the production of

goods for commerce.

        9.       Defendant acted, either directly or indirectly, in the interest of an employer with

respect to Plaintiff.

        10.      Accordingly, Defendant is both a covered “enterprise” and an “employer” under

the FLSA.

        11.      Defendant has had, and continues to have, an annual gross income of sales made

or business done of not less than $500,000.

        12.      In furtherance of Defendant’s business, Defendant’s employees handled, sold or

otherwise utilized goods and materials and handled equipment that had been moved in or

produced for such commerce.

        13.      At all times material hereto, in furtherance of Defendant’s operations, Plaintiff

individually engaged      in interstate commerce by regularly and               routinely utilizing

instrumentalities of interstate commerce, including, but not limited to, phones and equipment

that were manufactured in other states, thus affording Plaintiff the protections of the FLSA.


                                                   2
Case 1:19-cv-00767-RLY-DLP Document 1 Filed 02/21/19 Page 3 of 5 PageID #: 3




                                    FACTUAL ALLEGATIONS

        14.      Defendant engaged in the business of operating as a fitness gym.

        15.      Plaintiff MCKEE began working for Defendant on or about May 25, 2017 as an

hourly compensated front desk receptionist and as of the date of this filing is still employed with

Defendant.

        16.      Plaintiff MCKEE typically works 45 to 50 hours per week without any overtime

premium compensation whatsoever. Defendant instead pays Plaintiff her flat hourly rate for all

hours worked.

        17.      Defendant hired Plaintiff MCKEE at a rate of $9.00 per hour and compensates

Plaintiff her hourly rate for all hours worked; however, Defendant entirely fails to compensate

Plaintiff her overtime premiums for all hours worked in excess of 40 hours per week.

        18.      By way of example, for the pay period covering the dates January 25, 2018

through February 7, 2018 Plaintiff worked a total of 90.33 hours and was compensated Plaintiff

her hourly rate for all hours, totaling $812.97. For this pay period alone Defendant owes

Plaintiff a minimum of $46.49 in back wages.

                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                  (OVERTIME)

        19.      Plaintiff incorporates all allegations contained in the preceding paragraphs.

        20.      At all relevant times Plaintiff has been entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

        21.      Defendant’s failure to pay any overtime compensation to Plaintiff violates the

FLSA.

        22.      Plaintiff is not exempt from the right to receive the appropriate overtime pay

under the FLSA.

                                                 3
Case 1:19-cv-00767-RLY-DLP Document 1 Filed 02/21/19 Page 4 of 5 PageID #: 4




        23.        As a result of Defendant’s failure to compensate its employees, including

Plaintiff(s), Defendant has violated—and continues to violate—the FLSA, 29 U.S.C. §§

207(a)(1).

        24.        Accordingly, Plaintiff is entitled to complete compensation for hours worked.

        25.        Additionally, Plaintiff is entitled to an amount equal to unpaid overtime wages,

liquidated damages, as well as reasonable attorney’s fees and costs of this action as provided by

29 U.S.C. § 216(b).

        26.        Defendant has acted neither in good faith nor with reasonable grounds to

believe that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff

is entitled to recover an award of liquidated damages in an amount equal to the amount of

unpaid overtime wages described pursuant to 29 U.S.C. § 216(b).

        27.        Alternatively, should the Court find Defendant acted in good faith and that it

had reasonable grounds to believe that its actions and omissions were not a violation of the

FLSA, Plaintiff is entitled to an award of prejudgment interest at the applicable legal rate.

        28.        Plaintiff is entitled to have the limitations period extended to three years

because Defendant’s actions were willful. 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

attorney’s fees, and such other remedies as the court deems just and appropriate.

                                                 PRAYER

       WHEREFORE, Plaintiff respectfully requests judgment be entered against Defendant for

the following:

         a.      overtime compensation for all unpaid hours worked in excess of forty hours at the

                 rate of one and one-half times her regular rate;


                                                    4
Case 1:19-cv-00767-RLY-DLP Document 1 Filed 02/21/19 Page 5 of 5 PageID #: 5




        b.   an equal amount as liquidated damages as allowed under the FLSA;

        c.   damages accrued up to three years;

        d.   reasonable attorneys’ fees, costs, and expenses of this action as provided by the

             FLSA;

        e.   pre-judgment and post judgment interest at the highest rates allowed by law; and

        f.   such other relief as to which Plaintiff may be entitled.

Dated: February 21, 2019


                                             Respectfully submitted,


                                             Goldberg & Loren, P.A.
                                             James M. Loren, Esquire
                                             1776 N. Pine Island Rd. - Suite 224
                                             Plantation, FL 33322
                                             Phone:         (954)585-4878
                                             Facsimile:     (954)585-4886
                                             E-Mail:        JLoren@goldbergloren.com




                                             ________________________
                                             James M. Loren, Esquire




                                                5
